PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/824,533
Filing Date: 20 Mar 2013
Appellant(s): Geffroy et al.



__________________
Jeffrey B. McIntyre
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	112:
	Appellant argues the rejection of claim 9 for fails to further limit claim 1.  Claim 9 requires 5-75% of the second oil, whereas claim 1 does not contain any concentration range.  Thus claim 9 further limits claim 1.
In response, instant claim 1 requires 10-50 wt% of the first hydrocarbon based non-volatile oil and 45 to 75% by weight of non-volatile oils.  Claim 9 is directed to the second oil being 5-75% by weight to the total composition.  When the upper limit of the claimed second oil is used (75 wt%) with the lowest amount required by the first hydrocarbon oil (10 wt%) the total non-volatile oils would be 85%, thus exceeding the total non-volatile oils allowed by instant claim 1, and therefore not further limiting claim 1. Given the percentage of first oil and total non-volatile oils required to be present in instant claim 1, the second oil range in instant claim 9 does not further limit, as the upper and lower ranges would not be possible given the parameters in instant claim 1.  
	103 over the ‘779 patent (Palinczar), the ‘273 patent (Linn), Love to Know, the ‘962 publication (Krzysik), the ‘068 publication (Takakura) and the ‘252 publication (Lowndes):

In response, the rejection is based on a combination of references.  Love to Know teaches tinted water proof sunscreen is desirable because makeup use during heat is not preferred.  The use of tinted sunscreen which offers sun protection is a perfect choice.  Use of makeup under the sun can be uncomfortable.  Tinted SPF products also provide sun protection which a touch of color you enjoy (page 1, paragraphs 1-3).  Love to Know specifically teaches the combination of sunscreen protection with a tint of color (page 1, 5th paragraph), thus teaching the desire for sunscreen with a tint, wherein the ‘779 patent is directed to a sunscreen.
	Appellant argues nothing in the ‘779 patent would motivate one of ordinary skill in the art to modify its sunscreen compositions by adding pigments and then applying them to lips to provide a coloring effect to the lips.  Such modification would change the ‘779 patent composition into something it is not.
	In response, the ‘779 patent is directed to a sun screen product (abstract).  The ‘252 publication teaches skin coating compositions include sunscreen agents, pigments or dyes (abstract), Love to Know teaches tinted water proof sunscreen is known (page 1, paragraphs 1-3) and the ‘068 publication cosmetics containing dihydroxyacetone and inorganic pigment powders to achieve both decorative effect of the pigment immediately and long term dyeing effect of dihydroxyacetone (abstract).  Thus the use of pigments and ingredients to dye the skin are known in the art to be used in skin preparations, wherein the use of tinting agents is specifically taught to be used in sunscreens and in combination with sunscreen agents, rendering the addition of such ingredients to the 
	Appellant argues the ‘779 patent does not teach or suggest a high oil content composition but merely provides for the addition of 23% of oils.  The invention however requires 45-75 wt%.  The ‘779 patent does not indicate in any way that doubling or tripling optional oil content would further the stated goals of its sunscreen composition or indicate such a content would be critical.
In response, the ‘779 patent does not teach away from the use of higher amounts of oils.  The ‘779 patent teaches 0-20 wt% of water-insoluble emollients, wherein the water insoluble emollients can be used to control the rate of evaporation of the compositions and rigidity of the film on the skin (column 10, lines 34-36 and 50-65).  The ‘252 publication teaches coatings for the skin including sunscreen agents, pigments or dyes and ethyl cellulose (abstract) wherein the composition may use oil of animal, vegetable, mineral or synthetic origin and is present form about 1-70 w/w% [0015].  It would have been prima facie obvious to one of ordinary skill in the art to use oils in the amounts taught by the ‘252 publication for the composition taught by the ‘779 patent because the ‘252 publication teaches a wide range of oil which may be used in a sunscreen composition, thus indicating the oil in the composition is an optimizable parameter.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the oil amount taught by the ‘252 publication because the ‘252 publication and the ‘779 patent are both directed to 
	Appellant argues the ‘779 patent does not suggest its sunscreen composition can be applied to the lips or provide a colored effect.  The sunscreen dries quickly and does not leave a tacky feeling on the skin.  No motivation would have existed to leave any noticeable residue or noticeable effect on the skin based on the ‘779 patent disclosure.
	In response, Love to Know teaches motivation to include tints in sunscreen, because makeup use during heat is not preferred, thus tinted sunscreen can offer both sun protection and provide a touch of color you enjoy (page 1, paragraphs 1-3).  Thus the art provides motivation to use pigments in sunscreen compositions.   Application to the lips is an intended use limitations, the sunscreens taught by the ‘779 patent are applied to the skin (abstract) and thus would be capable of application to the lips which are formed of skin, absent factual evidence to the contrary.
	Appellant argues modifying the sunscreen composition to become lip coloring composition would be modifying them to the point where they would be no longer recognizable as the ‘779 patent intended.
	In response, as discussed above the art provides motivation to include tints to a sunscreen compositions.  Thus the composition with pigments would still be utilized as a sunscreen and thus the intended purpose of the ‘779 patent.  The ‘779 patent is taught to be applied to the skin (column 3, lines 14-20) and therefore would be capable of use on the lips and is capable of UV light protection, thus caring for the lips, absent factual evidence to the contrary.  

	In response, the ‘273 patent teaches the interchangeability of fatty alcohols including cetyl alcohol and octyldodecanol (column 5, lines 10-18) in water in oil micro emulsions suitable for cosmetic used as sunscreens.   Love to Know teaches the motivation to provide a tint to sunscreen compositions.
	Appellant argues Love to Know distinguishes sunscreen products from tinted waterproof SPF products.  Thus sunscreens are not tinted and there is no motivation to create a sunscreen leaving a colored residue or optical effect could have been provided.
In response, Love to Know teaches tinted water proof sunscreen is desirable because makeup use during heat is not preferred.  The use of tinted sunscreen which offers sun protection is a perfect choice.  Use of makeup under the sun can be uncomfortable.  Tinted SPF products also provide sun potation which a touch of color you enjoy (page 1, paragraphs 1-3).  Love to Know specifically teaches the combination of sunscreen protection with a tint of color (page 1, 5th paragraph), thus teaching the desire for sunscreen with a tint.
	Appellant argues the ‘068 publication discloses a self-tanning composition, a well-known self-tanning agent which does not color upon application, but rather provides DHA color over time.  DHA is not a pigment as commonly understood in the art and would not be used in a lip coloring composition.
	In response, the instant specification defines dyestuff as capable of producing a colored optical effect when it is formulated in sufficient amount in a suitable cosmetic 
	Appellant argues the ‘962 publication is an anhydrous composition for application to a wipe and would not contain 15% water or a lip coloring composition.
In response, the ‘962 publication used to teach the interchangeability of cetyl alcohol and octyldodecanol as emollients in a cosmetic preparation ([0022], [0050]).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘779 patent teaches cetyl alcohol being used as an emollient and the ‘962 publication teaches both cetyl alcohol and octyldodecanol are used as emollients [0022].
	Appellant argues the ‘252 publication relates to films which contain high content of ethanol.
In response, the ‘252 publication teaches coatings for the skin including sunscreen agents, pigments or dyes and ethyl cellulose (abstract).  The composition may use oil of animal, vegetable, mineral or synthetic origin and is present form about 1-70 w/w% [0015].  The sunscreen composition may further include pigment and/or dye for coating discolored skin or skin blemishes [0078]. It would have been prima facie obvious to one of ordinary skill in the art to use oils in the amounts taught by the ‘252 publication for the composition taught by the ‘779 patent because the ‘252 publication teaches a wide range of oil which may be used in a sunscreen composition, thus indicating the oil in the composition is an optimizable parameter.

103 over the ‘631 patent, the ‘789 publication and the ‘192 publication:
	Appellant argues the ‘631 patent teaches a composition in which ethyl cellulose was solubilized and thus there is not motivation to switch the second oil, a non-volatile apolar hydrocarbon based oil from the ‘631 patent polar oil, castor oil.  Appellant argues the ‘631 patent does not mention apolar oils at all but rather focuses on polar oils.
In response, it would have been obvious to one of ordinary skill in the art to substitute a first non-volatile oil, such as castor oil as taught by the ‘631 patent (example 5) with a second non-volatile oil such as hydrogenated polyisobutene as taught by the ‘789 patent ([0232], [0425]) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using hydrogenated polyisobutene in the composition taught by the '631 patent, as the '631 patent teaches the composition includes castor oil (example 5) and the '789 publication teaches castor oil and hydrogenated polyisobutene can be used interchangeably [0232].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘789 publication teaches the combination of hydrogenated polyisobutene and octyldodecanol used in lipstick [0425] and the ‘631 patent teaches lip care compositions which include octyldodecanol (example 5).
	Appellants note the Rule 132 Declaration submitted July 11, 2017, specifically test 2 it was demonstrated that introducing a second non-volatile oil is selected form apolar hydrocarbon based non-volatile oil, like hydrogenated polyisobutene) rather than 
	In response, the claims are broadly directed to at least 15 % by weight water, 1-60% ethyl cellulose, 10-50% first oil being octyl dodecanol and at least one second non-volatile oil selected from a group including liquid paraffin, liquid petroleum jelly, polybutylene, hydrogenated polyisobutylene, decene/butane copolymer, polybutene/polyisobutene copolymers, polydecenes and hydrogenated polydecenes and mixtures thereof.  The tested results present only one specific percentage of water, wherein the ‘631 patent range of water is broad.  Additionally only a single compound, hydrogenated polyisobutene, is tested, which is not commensurate in scope with the disclosed group of second non-volatile oils claimed.  The presented data is not commensurate in scope with the instant claims.  The tested example falls within the claimed range, however does not represent the full teachings of the ‘631 patent, nor the instant claims.  It is additionally noted that it appears just a single sample was tested, with a person moving their finger to assess tack.  Thus with a single test and the test being subjective it is hard to tell if the results are unexpected or coincidental.  Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed invention.
	Appellant argues none of the cited references would lead to a high oil-content, pigment containing lip coloring composition.

Appellant argues the Office Action treated ethyl cellulose to be present as particles in aqueous phase as process limitations. This is not the case.  The limitation relates to ethyl cellulose form.  The form of ethyl cellulose may be important as taught by the ‘779 patent (Palinczar).  The totality of the asserted art would lead one of ordinary skill in the art to the conclusion that ethyl cellulose form is not merely a process limitation.  The ‘631 patent is directed to finding a way to solubilize ethyl cellulose without using ethanol.  None of the cited references would lead to the presented 
In response, the instant claims have been amended to include wherein ethylcellulose used during preparation of the composition is in the form of particles dispersed aqueous phase, however this does not require the ethylcellulose to be particles in the final product as it is limited to preparation step.  Regarding the limitation of wherein the ethylcellulose used during preparation of the composition is in the form of particles dispersed in aqueous phase is a product by process limitation.   The instant limitation is directed to particles during the preparation however does not require the ethylcellulose to be in particle form in the final composition.  The ‘631 patent teaches the use of ethocel which has a known particle size (Table 1), wherein the composition is in the form of an oil in water emulsion (column 7, lines 5-15), thus the ethylcellulose would be mixed with water and was originally provided in particle form.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The ‘631 patent teaches the ethylcellulose provided in particle form wherein the composition would be combined with water thus providing the components in the composition wherein the ethylcellose in particles is not required by the instant claim limitations.

In response, the ‘631 patent teaching multiple examples wherein a silicone is not present (see e.g. example 13) and where silicones are taught as optional (‘may comprise a silicone component, column 7, lines 1-20).  Thus the silicone surfactant is not required by the ‘631 patent to be present.  Further the ‘631 patent teaches optional ingredients include emollients and surfactants, thus broadly teaching surfactant use wherein the silicone surfactant is taught as optional (column 7, lines 5-15, 20-30).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613  
                                                                                                                                                                                                      Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                           
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires